UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7028


COLESHA NIELE JACKSON,

                    Plaintiff - Appellant,

             v.

A. JACKSON, Case Manager; CITY OF VIRGINIA BEACH/CITY HALL, Keep
Citizens of Virginia Beach Safe; EASTERN STATE, Keep Mental Ill Safe,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00800-CMH-IDD)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Colesha Niele Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Colesha Niele Jackson, a Virginia Beach Correctional Center inmate, appeals the

district court’s order dismissing her 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012). Because it dismissed the complaint for failure to state a claim, the

district court also assessed Jackson a “strike” under the Prison Litigation Reform Act

(PLRA), 28 U.S.C. § 1915(g) (2012).

      We have reviewed the record and find no reversible error in the district court’s

conclusion that Jackson failed to state a claim against the named defendants. We note,

though, that Jackson alleges in her complaint that other individuals sought “revenge”

against her for beating up a jail deputy by not treating Jackson’s keratoconus, “a

permanent serious eye disease.” A jail official’s deliberate indifference to an inmate’s

serious medical needs violates the Eighth Amendment and provides a cause of action

under § 1983. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976); Jehovah v. Clarke,

798 F.3d 169, 181 (4th Cir. 2015). In order to preserve Jackson’s ability to file such a

claim against the proper defendants, dismissal should be without prejudice. King v.

Rubenstein, 825 F.3d 206, 225 (4th Cir. 2016). And a dismissal without prejudice does

not count as a strike under the PLRA. See 28 U.S.C. § 1915(g); McLean v. United States,

566 F.3d 391, 396-97 (4th Cir. 2009).

      Therefore, we affirm the district court’s judgment as modified to reflect that the

dismissal is without prejudice, and that Jackson is not assessed a strike under the PLRA.

We dispense with oral argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would not aid the decisional

process.

                                                          AFFIRMED AS MODIFIED




                                          3